Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Dellegar on November 18, 2021.
	On line 8 of claim 1, the phrase “a baseline amount of fluorescence” was changed to –a baseline amount of fluorescence signal--. On line 23 of claim 1, the phrase “the baseline amount of fluorescence” was changed to –the baseline amount of fluorescence signal--. On line 28 of claim 1, the designation “j)” was deleted. On line 29 of claim 1, the designation “k)” was changed to –h)--. On line 32 of claim 1, the designation “l)” was changed to –i)--. On line 34 of claim 1, the designation “m)” was changed to –j)--. On line 34 of claim 1, the phrase “the measured amount of fluorescence” was changed to –the measured amount of fluorescence signal--. 
	On line 6 of claim 13, the phrase “the baseline fluorescence signal” was changed to –an amount of the baseline fluorescence signal--. On line 21 of claim 13, the phrase “the baseline amount of fluorescence” was changed to –a baseline amount of fluorescence signal--. On line 28 of claim 13, the phrase “determining the body of water does not require a remedial action” was changed to –determining that the body of water does not require a remedial action--. 
	On line 4 of claim 19, the phrase “an emission and” was deleted. 
Reasons for allowance can be found in the Office action mailed on July 2, 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 18, 2021